COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-10-00405-CV


HN TEXAS PROPERTIES, L.P.                                           APPELLANT

                                        V.

DAVID H. COX, INDIVIDUALLY                                            APPELLEE
AND ON BEHALF OF THE ESTATE
OF DAVID WILLIAM COX,
DECEASED AND ON BEHALF OF
ALL WRONGFUL DEATH
BENEFICIARIES OF DAVID
WILLIAM COX, DECEASED


                                    ------------

          FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellant’s “Agreed Motion To Dismiss The Appeal.”

It is the court=s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d), 43.4.



                                                  PER CURIAM


PANEL: MCCOY, J.; LIVINGSTON, C.J.; and MEIER, J.

DELIVERED: February 17, 2011




                                    2